DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 11/27/2020. Claims 1-4 and 7-20 are pending and considered below.

Response to Arguments
Regarding the objections to claims 4, 5 and 12 based on informalities, applicant has amended claims 4 and 12 to replace “UVA” with “UAV”. Claim 5 has been cancelled. Therefore, these objections are withdrawn.
Regarding the claims rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen et al. (US-2020/0105151-A1), applicant argued that Mahkonen does not teach or suggest what the collision avoidance maneuver is or how that collision avoidance maneuver is performed. Examiner disagrees. Mahkonen discloses that, if a collision is imminent, a UAV implements collision avoidance and changes the flight path to flight path 162 (FIG. 12), and then, UAV continues its flight to the intended destination (paragraph [0117]). Mahkonen clearly discloses executing a collision avoidance maneuver by changing flight path.

Regarding the claims rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen in view of Skoog et al. (U.S. Patent Number 9633567), applicant argued that there is no motivation to combine Mahkonen and Skoog. Examiner disagrees. Mahkonen discloses decentralized collision avoidance using peer-to-peer communication between UAVs (paragraphs [0114-0117]). Skoog discloses a decentralized system which prevents UAVs from colliding with the terrain (col. 8, lines 31-53). The system autonomously determines when a collision is imminent, what avoidance maneuver should be used, and when it should be initiated and terminated (col. 4, lines 58-60). Skoog teaches that a Predict Avoidance Trajectory Module should simulate all avoidance maneuvers ahead of an aircraft (col. 8, lines 31-53). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulated avoidance maneuvers of Skoog into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing the effectiveness of avoidance maneuvers. A person of ordinary skill would be familiar with the use of simulations in determining the best control decisions for maneuvering an aircraft in a potential collision situation.
s 1, 3-4, 9-12 and 14-15 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen for the reasons given below. Claims 2, 7-8, 13 and 16-20 remain rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9-11 depend on cancelled claim 6.
Claim 8 depends on claim 7.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen et al. (US-2020/0105151-A1, hereinafter Mahkonen).
Regarding claim 1, Mahkonen discloses:
determining, by a first UAV, a current position of the first UAV (paragraph [0108]; FIG. 10, determine current geolocation-401; and FIG. 12, UAV-150, another UAV-151, and flight paths-160,161,162);
associating, by the first UAV, the current position of the first UAV with a current flight plan of the first UAV (paragraph [0074] and FIG. 10, add other and/or optional information-403); 
geocasting, by the first UAV, a first track declaration message identifying the current position of the first UAV and the current flight plan of the first UAV (paragraphs [0114-0115]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 13, UAV-150, receiver-621, and transmitter-622);
receiving, by the first UAV, a second track declaration message generated by a second UAV (paragraphs [0114-0116]);
comparing, by the first UAV, the second track declaration message to the first track declaration message (paragraphs [0114-0117] and FIG. 11, potential collision-503, and implement collision avoidance and change flight path-504); and

geocasting, by the first UAV, an updated track declaration (paragraphs [0114-0115]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 13, UAV-150, receiver-621, and transmitter-622); and
identifying an updated flight plan of the first UAV based on the first collision avoidance maneuver (paragraphs [0114-0117]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).
Regarding claim 3, Mahkonen further discloses:
further comprising determining, by the first UAV, a time period since the sending step was last executed and if the time period exceeds a threshold time period, then geocasting, by the first UAV, an updated track declaration message (paragraphs [0054-0055]).
Regarding claim 4, Mahkonen further discloses:
further comprising changing, by the first UAV, the current flight plan to an updated flight plan (paragraphs [0114-0117] and FIG. 11, potential collision-503, and implement collision avoidance and change flight path-504); and
geocasting, by the first UAV an updated geocast track declaration message identifying the updated flight plan (paragraphs [0114-0117]).
Regarding claim 9, Mahkonen further discloses:
wherein the first UAV creates a first set of collision avoidance maneuvers (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504); and

Regarding claim 10, Mahkonen further discloses:
wherein the first collision avoidance maneuver comprises one of hovering by the first UAV, bending the current flight track of the first UAV, or adjusting the altitude of the current flight track of the first UAV to create an updated flight plan (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).
Regarding claim 11, Mahkonen further discloses:
further comprising geocasting, by the first UAV, a second track declaration message (paragraphs [0114-0115] and FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410);
identifying the current position of the first UAV (paragraph [0108]; FIG. 10, determine current geolocation-401; and FIG. 12, UAV-150, another UAV-151, and flight paths-160,161,162); and
an updated flight plan of the first UAV (paragraphs [0114-0117]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).
Regarding claim 12, Mahkonen further discloses:
receiving, by a first UAV, a track declaration message generated by a second UAV (paragraphs [0114-0116]);
detecting, by the first UAV, a potential collision with the second UAV based on the receiving step (paragraph [0116]); 

wherein the first collision avoidance maneuver comprises one of hovering by the first UAV, bending the current flight track of the first UAV, or adjusting the altitude of the current flight track of the first UAV to create an updated flight plan (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).
Regarding claim 14, Mahkonen further discloses:
further comprising determining, by the first UAV, a first set of collision avoidance maneuvers (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504); and
wherein the first collision avoidance maneuver is randomly selected from the first set of collision avoidance maneuvers (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504).
Regarding claim 15, Mahkonen further discloses:
further comprising, geocasting, by the first UAV, a second track declaration message (paragraphs [0114-0115]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 13, UAV-150, receiver-621, and transmitter-622);
identifying the current position of the first UAV (paragraph [0108]; FIG. 10, determine current geolocation-401; and FIG. 12, UAV-150, another UAV-151, and flight paths-160,161,162); and
an updated flight plan of the first UAV based on the first collision avoidance maneuver (paragraphs [0114-0117]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, as applied to claim 1 above, and further in view of Tantardini et al. (US-2019/0019418-A1, hereinafter Tantardini).
Regarding claim 2, Mahkonen does not disclose a radius of uncertainty for the current position of the first UAV. However, Tantardini discloses an automated system of air traffic control for at least one unmanned aerial vehicle, including the following features:
further comprising calculating, by the first UAV, a radius of uncertainty for the current position of the first UAV (paragraphs [0167] and [0181]); and
wherein the first track declaration message includes the current position of the first UAV in view of the radius of uncertainty (paragraphs [0040-0042] and FIG. 2, UAV with DronAssistant-100, and virtual Air Traffic Control (VATC) - 300).
Tantardini teaches that a VATC and DronAssistant should exchange data every X seconds, with the VATC unlocking and updating time-dependent reserved air space tubes of radius R (paragraph [0181]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the time-dependent reserved air space tubes of Tantardini into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including a safety factor in the UAV position location data. A person of ordinary skill would be familiar with the uncertainty expected in UAV location data.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen, as applied to claim 6 above, and further in view of Levien et al. (US-2014/0222248-A1, hereinafter Levien).
Regarding claim 7, Mahkonen does not disclose collision maneuvers performed by both a first and second UAV. However, Levien discloses an unoccupied flying vehicle coordination system, including the following features:
further comprising, detecting, by the second UAV, a potential collision with the first UAV and executing, by the second UAV, a second collision avoidance maneuver (paragraph [0097]). 
Levien teaches that collision avoidance behavior of multiple unoccupied flying vehicles (UFVs) should be coordinated by providing avoidance instructions to multiple UFVs (paragraph [0097]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the separate avoidance instructions for multiple vehicles of Levien into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of enhancing the efficiency of the avoidance maneuvers. A person of ordinary skill would recognize that it would be easier to avoid a collision if multiple vehicles change trajectory.
Regarding claim 8, Mahkonen does not disclose collision maneuvers performed by both a first and second UAV. However, Levien further discloses:
wherein the first UAV creates a first set of collision avoidance maneuvers and the second UAV creates a second set of collision avoidance maneuvers (paragraph [0097]); and
wherein the first collision avoidance maneuver is selected randomly from the first set of collision avoidance maneuvers and the second collision avoidance maneuver is selected from the second set of collision avoidance maneuvers (paragraph [0097]). 
Levien teaches that collision avoidance behavior of multiple unoccupied flying vehicles (UFVs) should be coordinated by providing avoidance instructions to multiple UFVs (paragraph [0097]). It would .

Claims 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen in view of Skoog et al. (U.S. Patent Number 9633567, hereinafter Skoog).
Regarding claim 13, Mahkonen does not disclose simulating a collision avoidance maneuver. However, Skoog discloses a ground collision avoidance system, including the following features:
further comprising simulating (col. 8, lines 31-53; and FIG. 1, Predict Avoidance Trajectory Module-40);
by the first UAV (col. 9, line 6);
the first collision avoidance maneuver (col. 8, lines 31-53); and
determining whether the first collision avoidance maneuver will be effective in avoiding the potential collision prior to the executing step (col. 8, lines 31-53).
Skoog teaches that a Predict Avoidance Trajectory Module should simulate all avoidance maneuvers ahead of an aircraft (col. 8, lines 31-53). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulated avoidance maneuvers of Skoog into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing the effectiveness of 
Regarding claim 16, Mahkonen further discloses:
a first UAV and a second UAV (paragraph [0117] and FIG. 12, UAV-150, another UAV-151, and flight paths-160,161,162);
each of the first UAV and the second UAV having a capability to send and receive geocast messages (paragraphs [0114-0116]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 13, UAV-150, receiver-621, and transmitter-622);
the first UAV having a first processor and a first memory coupled with the first processor (paragraph [0119] and FIG. 13, UAV-150, computing device-601, processor-602, memory-603, and collision avoidance-607);
the first memory having stored thereon executable instructions that when executed by the first processor cause the first processor to effectuate operations comprising: (paragraph [0120] and FIG. 13, UAV-150, computing device-601, processor-602, memory-603, and collision avoidance-607);
geocasting a first track declaration message (paragraphs [0114-0115] and FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410);
receiving, a second track declaration message geocast by the second UAV (paragraphs [0114-0116]);
determining if a flight track of the first UAV may have a collision based on a flight track of the second UAV (paragraph [0116]); and
creating a collision avoidance maneuver (paragraphs [0114-0117] and FIG. 11, potential collision-503, and implement collision avoidance and change flight path-504).
Mahkonen does not disclose simulating a collision avoidance maneuver. However, Skoog further discloses:

executing the collision avoidance maneuver if the simulating step indicates that the alternative flight track will avoid the collision (col. 11, lines 14-25).
Skoog teaches that a Predict Avoidance Trajectory Module should simulate all avoidance maneuvers ahead of an aircraft (col. 8, lines 31-53). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulated avoidance maneuvers of Skoog into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing the effectiveness of avoidance maneuvers. A person of ordinary skill would be familiar with the use of simulations in determining the best control decisions for maneuvering an aircraft in a potential collision situation.
Regarding claim 17, Mahkonen further discloses:
wherein the operations further comprise geocasting (paragraphs [0114-0115] and FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410); and
the alternative flight track (paragraphs [0114-0117]; FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410; and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).
Regarding claim 18, Mahkonen further discloses:
further comprising generating a set of collision avoidance maneuvers (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504); and
the collision avoidance maneuver is randomly selected from the set of collision avoidance maneuvers (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504).
Regarding claim 19, Mahkonen further discloses:
wherein the collision avoidance maneuver is one of hovering, bending the flight track, or changing the altitude of the flight track of the first UAV (paragraphs [0116-0117] and FIG. 11, implement collision avoidance and change flight path-504, and continue flight-505).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen in view of Skoog, as applied to claim 16 above, and further in view of Levien.
Regarding claim 20, Mahkonen further discloses:
the second UAV (paragraph [0117] and FIG. 12, UAV-150, another UAV-151, and flight paths-160,161,162);
having a second processor and a second memory coupled with the second processor (paragraph [0119] and FIG. 13, UAV-150, computing device-601, processor-602, memory-603, and collision avoidance-607);
the second memory having stored thereon executable instructions that when executed by the second processor cause the second processor to effectuate operations comprising: (paragraph [0120] and FIG. 13, UAV-150, computing device-601, processor-602, memory-603, and collision avoidance-607);
geocasting the second track declaration message (paragraphs [0114-0116] and FIG. 10, broadcast all prepared information in radio frame or frames based on protocol selected-410); and
receiving the first track declaration message sent by the first UAV (paragraphs [0114-0116]).
Mahkonen does not disclose simulating a collision avoidance maneuver. However, Skoog further discloses:
simulating a second alternative flight track of the second UAV based on the second collision avoidance maneuver (col. 8, lines 31-53; and FIG. 1, Predict Avoidance Trajectory Module-40); and

Skoog teaches that a Predict Avoidance Trajectory Module should simulate all avoidance maneuvers ahead of an aircraft (col. 8, lines 31-53). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulated avoidance maneuvers of Skoog into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing the effectiveness of avoidance maneuvers. A person of ordinary skill would be familiar with the use of simulations in determining the best control decisions for maneuvering an aircraft in a potential collision situation.
Mahkonen in view of Skoog does not disclose collision maneuvers performed by both a first and second UAV. However, Levien further discloses:
determining if a flight track of the first UAV may have a collision based on the flight track of the second UAV (paragraph [0097]); and
creating a second collision avoidance maneuver to be performed by the second UAV (paragraph [0097]). 
Levien teaches that collision avoidance behavior of multiple unoccupied flying vehicles (UFVs) should be coordinated by providing avoidance instructions to multiple UFVs (paragraph [0097]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the separate avoidance instructions for multiple vehicles of Levien into the system of preventing collision based on peer-to-peer communication between UAVs of Mahkonen in view of Skoog. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of enhancing the efficiency of the avoidance maneuvers. A .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAMARA L. WEBER
Examiner
Art Unit 3667


/TAMARA L WEBER/Examiner, Art Unit 3667